Citation Nr: 0925488	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  08-16 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a right inferior pubic ramus stress fracture.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 2005 to 
March 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The Veteran was scheduled for a travel board hearing, but 
canceled her request in July 2008.  The request for a hearing 
is therefore considered withdrawn. 38 C.F.R. § 20.704(e) 
(2008).  The Veteran requested a hearing before the RO, but 
canceled her request in July 2008.



FINDING OF FACT

The Veteran's service-connected stress fracture of the right 
inferior pubic ramus is manifested by pain and symptoms 
indicative of slight hip disability, but not by flexion 
limited to at least 45 degrees or less, extension limited to 
5 degrees or less, rotation limited to less than 15 degrees, 
malunion of fracture with more than slight disability, or 
limited abduction with the inability to cross her legs.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected residuals of a right inferior pubic ramus 
stress fracture have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5253, 
5255 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, and prior to the establishment of 
service connection for right hip disability, VA provided the 
Veteran with the notice contemplated by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) and the effective date to be 
assigned in an August 2006 correspondence.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board notes that once, however, her claim was 
substantiated through the grant of service connection and she 
was assigned an initial disability rating and effective date 
for the grant of service connection, VA had no further notice 
obligations under 38 U.S.C.A. § 5103(a) with respect to the 
Veteran's disagreement with the initial rating assigned.  The 
record reflects that the Veteran did receive the notice to 
which she is entitled under 38 U.S.C.A. §§ 5103A and 7105.  
See Dingess/Hartman, 19 Vet. App. at 490-91.

In any event, the RO last readjudicated the claim in an April 
2008 statement of the case.  Neither the Veteran nor her 
representative has alleged prejudice from the failure to 
provide preadjudicatory notice as to the initial rating 
and/or effective date assigned.  See Goodwin v. Peake, 22 
Vet. App. 128 (2008) (clarifying that prejudice is not 
presumed from the failure to provide preadjudicatory notice 
of a downstream element where the underlying claim for 
service connection has been substantiated).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) clarified VA's notice obligations in increased 
rating claims.  As this appeal originates from the rating 
decision which assigned the initial disability evaluation, 
Vasquez-Flores is inapplicable.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).

With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by her, and for which she authorized VA to 
request, were obtained by the RO or provided by the Veteran 
herself.  38 U.S.C.A. § 5103A.  She has received a VA 
examination in connection with her claim.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a) and 
5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not 
be prejudiced as a result of the Board proceeding to the 
merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Initial Disability Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected hip disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects her ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

Factual Background

Service connection for residuals of a right inferior pubic 
ramus stress fracture was granted in a November 2006 rating 
decision.  The RO implementing the grant assigned a 10 
percent evaluation effective March 11, 2006.  

The Veteran's service treatment records (STRs) indicate that 
she was treated for an inferior pubic ramus stress fracture 
incurred during the negotiation of a training course in 
September 2005.  A bone scan administered in September 2005 
revealed a stress fracture.  The Veteran was treated for a 
chronic right inferior pubic ramus stress fracture in April 
2006.  The treating doctor noted that the Veteran had 
sustained a hip injury in September 2005 and re-injured her 
hip in December 2005.  Upon physical examination, the Veteran 
experienced tenderness to pressure on the medial 1/3 of her 
inguinal ligament.  She had right hip abduction to 60 
degrees.

VA treatment records for April 2006 indicate that the Veteran 
complained of pain at her pelvic area due to a pubic ramus 
fracture.  On assessment, the clinician noted that the 
Veteran had come to the emergency room due to intractable 
pain in the pelvic area.  The Veteran was ambulatory.  She 
noted that the radiation of her pain intensified due to 
movement.  No edema was noted.

VA treatment reports from July 2006 to November 2007 noted 
that the Veteran had a right pubis ramus stress fracture.  In 
July 2006 the Veteran underwent a pelvic bone scan.  The 
three phase bone scintigram done in the posterior and 
anterior projections did not reveal any areas of increased 
activity on the first transit arterial phase and neither did 
early blood pool images of the pelvis.  Delayed views showed 
a small focus of mild high uptake of the radiotracer on the 
inferior ramus of the right symphysis bone on its mid third.  
The rest of the skeletal survey was unremarkable.  The 
examining physician opined that the Veteran suffered from a 
mild osteogenic reaction on the right symphysis bone, 
indicating stress fracture or trauma.

The Veteran was afforded a VA examination in July 2006 in 
connection with her claim.  The Veteran noted that she 
experienced a stress fracture while she was in service and at 
that time she used crutches to aid in walking.  She indicated 
that she avoided putting weight on her right side and that 
she experienced discomfort on her right anterior hip when 
walking with long strides.  She noted that she felt sharp 
pain when stepping forward with her right leg or when pushing 
objects using her right leg.  She complained of pain, 
weakness, stiffness, swelling, heat and redness, instability, 
locking, fatigability, and lack of endurance.  On a pain 
scale of 1 to 10, she described her pain as a 7.  The Veteran 
indicated that she was a full time student and due to her hip 
pain she avoided carrying heavy objects and books.  She noted 
that she avoided driving long distances and had difficulty 
running and doing sit-ups.  Upon examination with a 
goniometer, the Veteran's right hip flexion was 115 degrees 
right and her extension was 25 degrees.  Her internal 
rotation was 40 degrees and external rotation was 60 degrees.  
Pain was noted during hip flexion to 115 degrees.  Objective 
evidence of her disability was noted as tenderness to 
palpation of her right pelvic ramus.  There was no 
instability of her ramus.  She presented with pain on her 
Patrick's test.  The Veteran ambulated with equal step 
length, normal cadence, and with no assistive devices.  A 
bone scan revealed a mild osteogenic reaction as may be seen 
with stress fracture of trauma.  Her functional deficit was 
listed as 115 to 125 degrees of flexion on her right hip.  

A letter from her private physician from February 2007 
indicated that the Veteran was pregnant and that this caused 
increased pain to her hip disability.  The pain was noted to 
be present during periods of prolonged walking and required 
her to rest at home.  

In May 2007, VA treatment notes show that the Veteran was 
very symptomatic with constant pain in her right groin area 
and anterior thigh.  It was recommended that she undergo a 
caesarian section for her upcoming childbirth due to the risk 
that she may displace the pelvic fracture, worsen her 
symptoms and retard the healing process.  A bone scan was not 
performed as she was pregnant.

On her notice of disagreement, the Veteran indicated that her 
pregnancy was painful and that she cannot undergo "normal" 
childbirth without the risk of causing pain to her hip 
disability.  

On her VA Form 9, Appeal to the Board of Veterans' Appeals, 
the Veteran contended that her hip disability had altered her 
life by preventing her from playing soccer and having the 
opportunity to feel a natural childbirth.  She noted that her 
inability to play soccer may affect her eligibility for a 
scholarship.

Analysis

In this case, the Veteran's service-connected hip disorder is 
evaluated under diagnostic code (DC) 5299-5252.  Hyphenated 
DCs are used when a rating under one DC requires use of an 
additional DC to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen.  38 
C.F.R. § 4.27 (2008).  DC 5299 is used to identify skeletal 
disabilities that are not specifically listed in the 
schedule, but are rated by analogy to similar disabilities 
under the schedule.  See 38 C.F.R. §§ 4.20, 4.27.  DC 5252 
pertains to limitation of flexion of the thigh.  Under that 
code, the Veteran's hip disability is rated with respect to 
range of motion.  A 10 percent rating is assigned for flexion 
limited to 45 degrees.  A 20 percent rating is warranted when 
flexion is limited to 30 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5252.  

The Board has also considered whether the disability on 
appeal may be more appropriately rated or entitled to a 
higher disability rating under any other applicable 
Diagnostic Code.  Diagnostic Code 5251 assigns a 10 percent 
disability evaluation where there is limitation of extension 
of the thigh to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5251.  The service-connected stress fractures of the 
right inferior pubic ramus may also be rated on the basis of 
impairment of the thigh due to limitation of abduction, 
adduction or rotation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5253.  Diagnostic Code 5253 provides a 10 percent rating 
for limitation of rotation of the thigh when the veteran 
cannot toe-out her affected leg more than 15 degrees.  A 10 
percent rating is also warranted for limitation of adduction 
of the thigh when the veteran cannot cross her affected leg.  
A 20 percent rating is warranted for limitation of abduction 
of the thigh when motion of the affected leg is lost beyond 
10 degrees.  Under Diagnostic Code 5255, a 10 percent rating 
is assigned where there is malunion of the femur with slight 
knee or hip disability.  A 20 percent rating requires 
moderate knee or hip disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5255.

In the present case, the evidence shows that on VA 
examination in February 2006, the Veteran displayed equal 
step length, normal cadence, and did not require the use of 
an assistive device. The examination reports and other 
objective evidence show that her stress fracture of the right 
inferior pubic ramus was manifested primarily by pain.  Range 
of motion testing showed that the hip flexion was to 115 
degrees before the onset of pain and her extension was 25 
degrees.  Her internal rotation was 40 degrees and external 
rotation was 60 degrees.  Malunion with more than a slight 
hip disability was not found.  Her functional deficit was 
listed as 115 to 125 degrees of flexion on her right hip.  
These ranges of motion and symptoms would not permit 
assignment of a compensable evaluation under DCs 5251, 5252, 
5253, or 5255 even taking into consideration the Veteran's 
hip pain.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).

Broadly applying the criteria, initial evaluation in excess 
of 10 percent is not warranted for her service-connected 
stress fracture of the inferior pubic ramus.  Assignment of 
such a rating is not warranted as the evidence does not 
demonstrate a level of impairment indicative of marked hip 
disability.  Because the evidence in this case is not 
approximately balanced in this regard, the benefit-of-the-
doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore her appeal of this issue must be denied.

The evidence does not demonstrate that the Veteran's stress 
fracture of the right inferior pubic ramus produces such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment, as to render 
impractical the application of the regular schedular 
standards.  The Veteran has reported that she is able to 
attend school and has not alleged any serious hindrance to 
ambulation.  She did not support her contention that she 
would be unable to obtain a scholarship with any evidence.  
Furthermore, she did not provide any support to her 
contention that she will not be able to experience natural 
childbirth in the future.  The Board notes that the Veteran 
has not submitted evidence showing that this disorder has 
markedly interfered with her employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  Therefore, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 
9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

The Board lastly notes that the RO, in granting service 
connection for hip disability, assigned an effective date for 
the grant of March 11, 2006.  The Board has reviewed the 
evidence on file and concludes that the underlying level of 
severity for the Veteran's hip disability has remained at the 
10 percent level, but no more, since the award of service 
connection.  For the reasons enumerated above, and because 
there is no indication of greater disability than that 
described above during the period beginning March 11, 2006, a 
higher rating is not warranted for any time since the award 
of service connection.  See Fenderson v. West, 12 Vet. App. 
119 (1999).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of a right inferior pubic ramus stress fracture is 
denied. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


